—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered October 19,1993, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence. This appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The hearing court properly declined to suppress the identification testimony of the eyewitnesses. Contrary to the defendant’s claim, the lineups were not suggestive and did not draw *382the viewers’ attention to the defendant. The record reflects that the lineup participants resembled the defendant. There is no requirement that the participants be "nearly identical” to the defendant (People v Leka, 209 AD2d 723; see, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Friedmann and Krausman, JJ., concur.